DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6, 8, 10-12, 14, 16, 17, 18, and 20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter nor provide the proper motivation for combination of references.  More specifically the primary reference fails to teach  (1) cleaning the optical element while the optical element is in the vacuum;  (2) subjecting the exposed surface to hydrogen radicals to remove at least some of a contaminant deposited on the exposed surface during EUV radiation generation by deposition of the contaminant during EUV radiation generation, to produce a cleaned exposed surface while the optical element is in the vacuum chamber; (3) subjecting the cleaned exposed surface while the optical element is in the vacuum chamber to an ion flux to remove at least some areas of the exposed surface of the optical element that have been damaged by deposition of the contaminant during EUV radiation generation; and (4) providing an ion gun and a mechanical actuator mechanically coupled to the ion gun, controlling the actuator to move the ion gun to direct the ion gun toward at least a portion of the cleaned exposed surface of the optical element, and controlling the ion gun to generate the ion flux.  The secondary references fail to teach these limitations with proper motivation for combination and for use with optical elements in which EUV radiation has been generated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 27, 2022